EXHIBIT 10.2 
FORM OF RETENTION PLAN AGREEMENT 
TO:       <Employee Name>

DATE: July 15, 2008
 
Dear <Employee Name>:
Thank you for your dedicated service and commitment to Vion Pharmaceuticals,
Inc. (the “Company”). As you are aware the next six to twelve months are
critical to the Company, as we continue to finalize our approval strategy for
Cloretazine®. In order to encourage your continued dedication and focus during
this time, we have made certain enhancements to your 2008 bonus opportunity and
your 2009 severance protections, as summarized below.
2008 Bonus Changes. Your 2008 bonus will no longer be contingent upon the
Company’s filing an NDA on a certain date. However, our objective continues to
be to file the NDA as soon as possible. You will have an enhanced 2008 bonus
opportunity of $                    . The bonus will be payable in three
installments, according to the following schedule, subject only to your
continuous employment with the Company through the applicable bonus payment
date:

      Bonus Payment Date:   Amount:
September 30, 2008
  $___ (20% of your bonus)
November 30, 2008
  $___ (30% of your bonus)
January 31, 2009
  $___ (50% of your bonus)

If your employment with the Company terminates before a bonus payment date, you
will not be eligible to receive any remaining bonus payments.
2009 Severance Changes. If, during 2008 or 2009, your employment with the
Company is terminated by the Company without “cause” (as defined below) or
following a Change of Control of the Company, you shall be entitled to receive a
lump sum payment of $                     (equivalent to ___% of your base
salary). Such payment shall be in lieu of any other severance arrangement you
currently have with the Company. If you have an existing change-of-control
severance agreement with the Company which entitles you to benefits and payment
of a greater amount, you shall be entitled to receive such greater amount and
benefits instead.
As used in the foregoing paragraph:
“Cause” shall mean (a) your failure to perform in any material respect (i) the
duties of your position, including special projects and assignments, after
notice and a reasonable opportunity to correct performance; (ii) in accordance
with the Company’s policies and procedures ; (b) your commission of a crime
which has a material impact on your ability to perform the duties of your
position; (c) your gross negligence or willful misconduct in the commission of
your duties for the Company, all as determined by the Company’s Board of
Directors in its discretion.

 



--------------------------------------------------------------------------------



 



A “Change of Control” shall be deemed to have occurred if:
          (a) any “person”, as such term is used in Sections 13(d) and 14(d) of
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”) (other
than the Company, any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or any corporation owned directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30 percent or more of
the combined voting power of the Company’s then outstanding securities;
          (b) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (a), (c) or (d) of this
subsection) whose election by the Board or nomination for election by the
company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;
          (c) the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (I) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 70 percent of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (II) a merger or consolidation
effected to implement a recapitalization of the Company (or similar
transaction)in which no “person” (as herein above defined) acquires more than
30 percent of the combined voting power of the Company’s then outstanding
securities; or
          (d) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
Miscellaneous. All bonus and severance payments are subject to applicable tax
withholding. This letter does not guarantee or imply any right to continued
employment for any period and does not constitute an employment contract.
We value your efforts and look forward to your continued contribution.

            Very truly yours,
      /s/ Alan Kessman       Alan Kessman     Chief Executive Officer     

cc: Personnel File

 